Title: Madison’s Election to the First Federal Congress, October 1788–February 1789 (Editorial Note)
From: 
To: 


Editorial Note
The first federal election in Virginia took place in an atmosphere of bitterness that carried over from the preceding June, when the Federalists had scored a narrow victory for unconditional ratification of the Constitution. At the autumn meeting of the General Assembly, Patrick Henry and his Anti-federalist followers were firmly in control and eagerly seized the opportunity presented by the federal election to gain a measure of revenge. The legislature would not only elect the state’s two senators but also write the laws providing for the election of representatives. Henry, who ruled this session like an absolute monarch who had “only to say let this be Law—and it is Law,” was determined to embarrass the friends of the Constitution by keeping them out of the first Congress (Washington to JM, 17 Nov. 1788). His special target was JM, the man who had bested him at the Richmond convention.
Under no illusion that ratification had ended the struggle over the Constitution, JM knew that ultimate victory depended on electing a first Congress that was well disposed to the new form of government. By setting important precedents, by giving shape and meaning to the Constitution, this Congress had a task of perhaps equal moment to that of the Federal Convention. That JM wished to have a part in launching the federal government, specifically in Congress, is beyond doubt, and from the outset he made clear his preference for the House of Representatives. Given the decided Antifederalist leaning of the General Assembly, he could not realistically expect an appointment to the Senate. Although he might have aspired to a senatorial seat under more favorable political circumstances, his choice of the House was not entirely based on the probability of defeat for the Senate. As a member of the popular branch, JM believed his service would “only be to the public, and not even in imputation” to himself; moreover, he would avoid “a stile of life” unsuited to his modest circumstances and “for which inadequate provision only will probably be made by the public” (JM to Randolph, 17 Oct. and 23 Nov. 1788).
Contrary to his wishes, JM was placed in nomination for the Senate; though he lost, he ran a surprisingly strong third to Henry’s handpicked choices—Richard Henry Lee and William Grayson. Unleashing all of his rhetorical firepower on this occasion, Henry reportedly declared that JM’s election would “terminate in producing rivulets of blood throughout the land” (Henry Lee to JM, 19 Nov. 1788). With this calamity averted, Henry next determined to exclude JM from the House. The opportunity arose when both Federalists and Antifederalists agreed that the state should be divided into districts for the election of representatives. In one of the earliest exercises of what later came to be known as a “gerrymander,” Henry made sure that Orange County fell in a district heavily tainted with Antifederalism. The election law, moreover, required one year’s residence in the district, a provision some said was pointedly designed to prevent JM from transferring his candidacy to a friendlier district. JM learned of these maneuverings while attending the last session of the expiring Continental Congress in New York. In deciding to become a candidate for the House, he hoped he would not have to return to Virginia to make a personal solicitation for votes, a practice he abhorred. He preferred to spend the winter in New York and avoid an unpleasant journey (he was suffering from hemorrhoids) at an unseasonable time of the year. Urgent appeals from his friends caused him to change his plans, however, and he arrived in Orange shortly after Christmas, about a month before the election was to take place. His opponent, James Monroe, was already off and running.
Forced by circumstances to overcome scruples about electioneering, JM proved an adept campaigner. The overriding issue in his district was his alleged opposition to amendments to the Constitution. Before his arrival, JM’s enemies had busily spread rumors that JM believed the Constitution represented absolute perfection and was thus adamantly against any changes, even the addition of a bill of rights. In truth, though assuredly not believing it to be a flawless work, JM preferred to let the Constitution operate a few years before making alterations or additions. At the same time he was sensitive to the widespread popular sentiment in favor of immediate amendments that would guarantee fundamental rights. His great fear was that the unreconciled Antifederalists would succeed in calling a second convention and proceed to attach crippling amending articles to the Constitution. Prudently, JM decided that the Federalists should preempt the issue. If changes must be made, let them be in the form of a bill of rights, which would provide additional safeguards for liberty without diminishing the power of the federal government. These amendments, moreover, should be sponsored by Congress, which would more likely feel an obligation to protect the new system, rather than by a second convention, which might be dominated by enemies of the Constitution. The former procedure also promised to be more expeditious than the cumbersome convention method.
Amidst campaign rumors that bothered his constituents and well-wishers, JM thus began to let it be known that he was not unfriendly to amendments, particularly a bill of rights, and in what amounted to a campaign pledge indicated that he would place amendments on the agenda of the first session of Congress. Privately he did not consider the omission of a bill of rights to be a “material defect” in a Constitution that granted only limited powers to the federal government; nor did he believe that such “parchment barriers” were efficacious in popular governments when most needed. On the other hand, adding a declaration of fundamental rights could do little harm and would serve to extend and consolidate popular support for the Constitution (JM to Jefferson, 17 Oct. and 8 Dec. 1788). Such special groups as the Baptists in JM’s district apparently sought his explicit concessions to protect civil liberties.
With the election a scant few weeks away, JM faced the problem of communicating his views to a widely scattered and sometimes hostile constituency. In addition to Orange his district included the counties of Amherst, Albemarle, Fluvanna, Louisa, Goochland, Culpeper, and Spotsylvania, an area extending from the fall line to the Blue Ridge in the central Piedmont. Only two counties in this group, Orange and Albemarle, had voted for ratification of the Constitution. Friends advised JM to speak to the freeholders on the various county court days, to write to influential county leaders, and to publish a formal address to the people. The candidate employed each of these means, but for practical reasons, and perhaps as a matter of personal taste, JM concentrated on the written word. How many campaign letters he wrote is impossible to say, but they were probably all similar to the four that survive. In three of these he carefully explained his attitude toward amendments and his preference for the congressional method of submitting them (JM to George Eve, 2 Jan. 1789; JM to Thomas Mann Randolph, 13 Jan. 1789; JM to a Resident of Spotsylvania County, 27 Jan. 1789). In the fourth he defended at length the power of direct taxation, one of the chief objections to the Constitution among Virginians (JM to George Thompson, 29 Jan. 1789). Either by his direction or at least with his tacit consent, two of his letters were published in Richmond and Fredericksburg newspapers, thus answering the purposes of a printed address (JM to Thomas Mann Randolph, 13 Jan. 1789; JM to a Resident of Spotsylvania County, 27 Jan. 1789).
Unaccustomed to making political speeches (he had delivered his first one only ten months earlier), JM nevertheless dutifully went out on the hustings. Since he could not visit all the counties (and attendance was in any case likely to be sparse at the January courts), he confined his personal appearances outside Orange to the neighboring counties of Louisa and Culpeper. Everyone agreed that Culpeper, which had a considerably larger voting population than any other county in the district, was crucial to the outcome. JM was forced to spend much of his time in this county, which was under the sway of Antifederalist partisan French Strother, repelling “the multiplied falsehoods which circulated” (JM to Randolph, 1 Mar. 1789). He denied rumors of his reported opposition to a bill of rights, lest the gossip cost him the support of the dissenting religious sects, notably the Baptists, who were politically active not only in Culpeper but throughout the district. Soon after returning home JM wrote Baptist preacher George Eve to reassure him that his devotion to the cause of religious liberty had not abated and that he now favored adding to the Constitution a declaration of fundamental rights, including “the rights of Conscience in the fullest latitude.” Pastor Eve responded by actively promoting JM’s candidacy among his flock, as did the Reverend John Leland, the leader of the Virginia Baptists and a resident of the district (JM to Eve, 2 Jan. 1789; Benjamin Johnson to JM, 19 Jan. 1789; Leland to JM, ca. 15 Feb. 1789).
On election day, 2 Feb. 1789, JM defeated Monroe by 336 votes out of 2,280 cast in the eight counties combined—ten inches of snow and sub-zero temperatures doubtless kept many freeholders home by their firesides. JM lost decisively only in Spotsylvania, Monroe’s home, and Amherst, stronghold of the Antifederalist Cabells. But he did much better in Spotsylvania than Monroe did in Orange, which was virtually unanimous for JM; and a smashing victory in Culpeper more than offset the loss of Amherst. The visit to Louisa also had proved highly beneficial. Although it was the second smallest county in the district, the freeholders turned out there in greater proportion than in any other county and gave JM a total number of votes second only to the Culpeper tally (Stevens to JM, 31 Jan. 1789 and n. 1). The returns from the other districts in Virginia were equally satisfying: six out of the state’s ten representatives were “firm and known friends to the Constitution,” a result that “exceeded the hopes of most of the federalists.” As to his own election, JM admitted that his presence in the district had made the difference between victory and defeat (JM to Coxe, 16 Feb. 1789; JM to Randolph, 1 Mar. 1789).
